PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
John J. Giobbi
Application No. 17/187,136
Filed: February 26, 2021
Attorney Docket No. 10001-08917 US
For: BIOMETRIC AUTHENTICATION USING PROXIMITYAMD SECURE INFORMATION ON A USER DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 23, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED. Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

This application is being referred back to Technology Center Art Unit 2876 to await action on the merits in due course.

Telephone inquiries related to this communication should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2815. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions